                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


REBECCA VEST                                         )
                                                     )
       v.                                            )       No. 3:19-1021
                                                     )       Richardson/Holmes
THE NISSAN SUPPLEMENTAL                              )
EXECUTIVE RETIREMENT PLAN II                         )
and NISSAN NORTH AMERICA, INC.                       )


                                             ORDER

       Currently pending is Plaintiff Rebecca Vest’s motion to supplement the administrative

record and to take discovery from Defendants The Nissan Supplemental, Executive Retirement

Plan II and Nissan North America, Inc. (collectively referred to as “Nissan”). (Docket No. 55.)

Nissan has filed a response to the motion (Docket No. 59), Vest has filed a reply (Docket No. 60),

and Nissan has filed a subsequent surreply. (Docket No. 61.)

       For the reasons that follow, Plaintiff’s motion (Docket No. 55) is GRANTED, although the

Court RESERVES its ruling regarding the extent of permissible discovery pending additional

discussion with counsel for the parties, as addressed in more detail below.

                                       I. BACKGROUND

       A. Facts Giving Rise to Action1

       This lawsuit involves Rebecca Vest’s claim to benefits under The Nissan Supplemental,

Executive Retirement Plan II (the “Plan”), which both parties agree falls within the purview of the

Employee Retirement Income Security Act of 1974 (“ERISA”). Vest began working as an


       1
          Unless otherwise indicated, the Court’s recitation of the facts giving rise to the instant
action is taken from the District Judge’s memorandum opinion denying Defendants’ motion to
compel arbitration. (Docket No. 34 at 2-4.)
executive for Nissan in October 2009, which rendered her eligible to participate in and receive

certain benefits pursuant to the Plan. The Plan contains a noncompete provision that bars an

employee from working “either directly or indirectly … with any business or organization … with

which [Nissan] competes.” In September 2018, Vest resigned from her position and accepted a job

with Bridgestone (Amended Complaint, Docket No. 41 at ¶ 20), a company that Vest did not

consider to be a Nissan competitor.

       Vest subsequently submitted a claim for benefits. On April 5, 2019, Nissan’s Senior Vice

President for Human Resources, Michelle Baron, responded with an “advisory position” – based

on the position of Nissan’s SERP Committee, which the operative complaint describes as a

“subcommittee of the Plan’s Administrative Committee” (Amended Complaint, Docket No. 41 at

¶ 31) – that required Vest to provide written confirmation that she was not “providing products

and services to other [Original Equipment Manufacturers],” or otherwise forfeit any entitlement to

benefits under the Plan. Vest provided such written confirmation, and additionally submitted a

request for review of the advisory position. However, Nissan did not issue a decision regarding

the request for review – at least, not pursuant to the Claims Procedure outlined in the Plan – despite

being contractually obligated to do so within 60 days of the request.2 After being stonewalled for

several months, Vest sought arbitration with the American Arbitration Association. When Nissan

refused to consent to this arbitration effort, Vest commenced the instant lawsuit.3


       2
         The Claims Procedure contained in the Plan provides Nissan with an additional 60 days
in the event of “special circumstances.”
       3
           In later filings, and apparently in lieu of directly communicating the status of Vest’s
request for review, Nissan claimed that it “has not reversed the decision” set forth in Baron’s
advisory opinion. (Docket No. 9 at 6.) Emails attached to the current motion indicate that in late
October 2019, Senior Vice Presidents (“SVPs”) with Nissan voted by a 4-1 margin to uphold the
advisory opinion. As discussed in more detail below, these votes are not part of the procedures set
forth in the Plan for handling a request for review of a denial of benefits, although Nissan maintains
that this 4-1 vote represents its “final decision” for purposes of the instant ERISA action.
                                                      2
        Nissan proceeded to file a “motion to dismiss or, alternatively, compel arbitration and stay

proceedings,” which was denied by the District Judge on December 28, 2020. (Docket No. 35.)

Multiple findings in the District Judge’s accompanying memorandum opinion are germane to the

current discovery dispute. First, the District Judge found that Nissan “simply [was] not following

[its] Claims Procedure” and thereby “failed to provide a reasonable claims procedure that would

yield a decision on the merits of the claim.” (Docket No. 34 at 18, 21.) Second, because Nissan

failed to follow the Claims Procedure, the District Judge concluded that Vest had exhausted her

administrative remedies under the Plan and was therefore permitted to continue pursuing federal

remedies available under ERISA. (Id. at 20-21.) Finally, the District Judge found that although the

term “advisory position” is not contemplated anywhere in the Plan, Baron’s advisory position

constitutes an initial “decision of denial” for purposes of Nissan’s Claims Procedure. (Id. at 14-15

n.9.)

        B. Current Discovery Dispute4

        On October 24, 2020, the Court entered a second case management order that directed

Nissan to “provide [Vest] with a copy of the administrative record of the proceedings” related to

the advisory position that denied Vest’s request for benefits. (Docket No. 29 at 2.) The order also

permitted “additional discovery … limited to only discovery that would be permitted in

arbitration,” upon agreement by the parties or by further order from the Court. (Id.)

        On December 11, 2020, Nissan provided Vest with what it claimed to be the full

administrative record, which included a PowerPoint presentation (dated October 16, 2019), a copy

of the Plan, the Baron advisory position, the email transmitting the advisory position, and a




        4
          Unless otherwise indicated, the Court relies on Vest’s description of the context giving
rise to this discovery dispute, which is not contested in Nissan’s responsive briefing.
                                                     3
document from Vest entitled “Appeal of Denial of Claim.” On January 19, 2021, Vest replied to

this production with a deficiency letter asserting that the materials provided were inadequate in

three ways: (1) Nissan improperly redacted the names of “similarly situated” claimants; (2) Nissan

failed to include two documents it allegedly provided to its SVPs in connection with Vest’s claim;

and (3) Nissan failed to include any documents that the Administrative Committee considered

before issuing the advisory position, or “any other documents considered or generated by the Plan

before October 2019.”

       On February 23, 2021, in response to the deficiency letter, Nissan provided a series of

emails – all from October 2019 – purporting to document the votes of five Nissan SVPs in favor

of finding that Vest had violated the noncompete provision in the Plan and was therefore not

entitled to benefits. (Docket No. 57-3.) On March 26, 2021, Nissan provided additional

documentation consisting of a memorandum drafted by a member of Nissan’s legal department to

the five SVPs (dated September 28, 2019) that set forth background information on Vest’s claim,

a summary of Vest’s argument regarding her alleged entitlement to benefits under the Plan, the

legal department’s assessment of the SERP Committee’s decision, an explanation of the role of

the SVPs in the review process, and a brief discussion of Nissan’s “prior treatment of similar

requests” by former executives. (Docket No. 57-4.) In the “prior treatment of similar requests”

section of the memorandum, counsel describes six instances over the previous five years involving

four former executives whose entitlement to benefits under the Plan was scrutinized based on their

pursuit of employment with Nissan competitors. An “attached chart” referenced in the discussion

was not included with the March 26 production, although counsel for Nissan advised counsel for

Vest that the chart was included in the PowerPoint presentation that Nissan initially produced.

Nissan rejected Vest’s requests for any additional information.



                                                    4
        The parties initially filed a joint discovery dispute statement but withdrew the filing

following the Court’s order directing that counsel provide additional briefing via a motion to

compel from Vest and a response from Nissan. (Docket No. 54.) Vest then filed the instant motion,

which asks the Court to: (1) require Nissan to produce a copy of the full, unredacted administrative

record; and (2) permit Vest to conduct discovery related to deficiencies in the administrative

record, the Plan administrator’s compliance with ERISA regulations, and possible conflicts of

interest.

        C. Parties’ Arguments

        Vest’s arguments are relatively straightforward. First, she claims entitlement to a complete

copy of the administrative record on which the SERP Committee’s decision was based, including

all information considered by the Committee in formulating the advisory position, any records

generated by Nissan between April and September 2019 in connection with Vest’s claim, and any

documents considered by the individual who created the PowerPoint presentation included as part

of Nissan’s December 2020 production. Second, she argues that limited discovery is appropriate

in light of the absence of evidence demonstrating the deliberations of the SVPs in reaching their

decision, the District Judge’s previous finding that Nissan’s Plan Administrator did not follow its

own Claims Procedure, and the inherent conflict of interest created by Nissan’s administration and

funding of the Plan.

        Nissan counters that the documents it has provided to Vest comprise the entire

administrative record, and that she is not entitled to documents other than those documenting their

respective votes in October 2019. Nissan also asserts that the operative complaint fails to allege

any procedural challenge that would except Vest from the “otherwise firm prohibition on discovery

in ERISA disputes.” (Docket No. 59 at 6.) Nissan further claims that because the District Judge

has already determined that it did not comply with ERISA’s procedural regulations, Vest should

                                                     5
not be permitted to conduct discovery regarding such noncompliance. Finally, Nissan argues that

Vest has failed to show how discovery on this topic would be productive to resolution of this

lawsuit.

                                         II. ANALYSIS

       A. Legal Standards

       Parties to federal litigation are allowed to “obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case.”

Fed. R. Civ. P. 26(b)(1). However, an ERISA claimant is not typically entitled to discovery of

matters beyond the underlying administrative record except in limited circumstances. Wilkins v.

Baptist Healthcare Sys., Inc., 150 F.3d 609, 618 (6th Cir. 1998) (Gilman, J., concurring). This

general proscription is thought to serve the primary goal of ERISA, which is to “provide a method

for workers and beneficiaries to resolve disputes over benefits inexpensively and expeditiously.”

Perry v. Simplicity Eng’g Div. of Lukens Gen. Indus., Inc., 900 F.2d 963, 967 (6th Cir. 1990).

Nevertheless, there are notable exceptions for situations “when consideration of [outside] evidence

is necessary to resolve an ERISA claimant’s procedural challenge to the administrator’s decision,

such as an alleged lack of due process afforded by the administrator or alleged bias on its part.”

Wilkins, 150 F.3d at 618.

       B. Precedential Background

       District courts in this circuit have been forced to wade into the murky pool of legal

precedent concerning when such extrinsic evidence in an ERISA action is “necessary,” and what

the boundaries of any associated discovery should be. See Mullins v. Prudential Ins. Co. of Am.,

267 F.R.D. 504, 510-13 (W.D. Ky. 2010) (detailing the varied history of ERISA discovery disputes

decided post-Wilkins). Courts have tended to follow two different tacks for determining when

discovery is appropriate in an ERISA action: one requiring that the claimant do more than merely

                                                    6
allege the existence of a procedural irregularity, due process violation, or bias; the other requiring

no threshold showing at all. See Bird v. GTX, Inc., No. 08-2852-JPM-CGC, 2009 WL 3839478, at

*2 (W.D. Tenn. Nov. 13, 2009) (collecting cases). Courts faced with discovery requests in ERISA

cases thus assume the primary task of deciding what prerequisites, if any, a claimant must meet

before obtaining leave to conduct discovery. See Mullins, 267 F.R.D. at 510 (noting the “essential

question” is “what must a plaintiff in an ERISA [action] show in order to embark upon such a

foray”).

       In 2008, the Supreme Court provided some guidance in this regard via its opinion in

Metropolitan Life Ins. Co. v. Glenn, which held that when an employer occupies the dual role of

administrator and payor in connection with an employee benefit plan, a per se conflict of interest

arises and should be weighed by the district court in considering a discretionary benefit

determination. 554 U.S. 105, 114 (2008). Notably, however, the Supreme Court did not address

discovery and made clear that district courts are not expected to employ a rigid standard as part of

any analysis:

       Neither do we believe it necessary or desirable for courts to create special burden-
       of-proof rules, or other special procedural or evidentiary rules, focused narrowly
       upon the evaluator/payor conflict. In principle, as we have said, conflicts are but
       one factor among many that a reviewing judge must take into account. Benefits
       decisions arise in too many contexts, concern too many circumstances, and can
       relate in too many different ways to conflicts — which themselves vary in kind and
       in degree of seriousness — for us to come up with a one-size-fits-all procedural
       system that is likely to promote fair and accurate review. Indeed, special procedural
       rules would create further complexity, adding time and expense to a process that
       may already be too costly for many of those who seek redress.

Id. at 116-17. Although the Glenn decision does not directly discuss the impact of its opinion on

discovery, courts have generally acknowledged a moderation of the stringent discovery prohibition

in ERISA cases. See Mullins, 267 F.R.D. at 512 (noting the conclusion of district courts in

Kentucky and Tennessee that Glenn “liberalized discovery to a degree” in ERISA cases). See also


                                                      7
Pemberton v. Reliance Standard Life Ins. Co., No. CIV. A. 08-86-JBC, 2009 WL 89696, at *2

(E.D. Ky. Jan. 13, 2009) (“Even though the Supreme Court did not expressly alter the rules for

discovery in an ERISA conflict-of-interest case, they effectively did so by recognizing the inherent

conflict and requiring courts to consider it as a factor when deciding whether the plan administrator

abused its discretion.”).

       Following Glenn, many courts in this circuit began recognizing the ERISA claimant’s

diminished burden in gaining access to discovery. See, e.g., Gluc v. Prudential Life Ins. Co. of

Am., 309 F.R.D. 406, 411-12 (W.D. Ky. 2015) (“[A]n ERISA plaintiff may venture outside the

record, when the claimant makes a satisfactory allegation of a violation of due process or bias by

the plan administrator.”); Kinsler v. Lincoln Nat. Life Ins. Co., 660 F. Supp. 2d 830, 836 (M.D.

Tenn. 2009) (“[W]here … a plaintiff has alleged an inherent conflict of interest … discovery into

this alleged conflict of interest is proper, even if the plaintiff has not made an initial threshold

showing of bias beyond alleging the existence of this type of conflict of interest.”). This does not

open the normal discovery spigots to the claimant, however, as any permitted discovery into an

alleged procedural defect “must be strictly and carefully circumscribed to the needs of the

particular case.” Myers v. Prudential Ins. Co. of Am., 581 F. Supp. 2d 904, 914 (E.D. Tenn. 2008).

Nonetheless, the need for discovery in ERISA cases increases where the defendant serves as both

administrator of the subject plan and payor of benefits, and “increases even more” when the plan

administrator argues that its benefits decision is subject to the substantially deferential “arbitrary

and capricious” standard of review. Id. (citing University Hosps. of Cleveland v. Emerson Elec.

Co., 202 F.3d 839, 847 n.4 (6th Cir. 2000)).

       C. Redactions

       The Court first addresses Vest’s argument that Nissan improperly redacted portions of the

administrative record. Specifically, Nissan has redacted the names of other “similarly situated

                                                      8
employees” in the record (Docket No. 55 at 4), which it explains by referencing an opinion from

the Western District of Tennessee emphasizing the importance of redacting sensitive information

such as “personal identifiers.” (Docket No. 59 at 3.) But the names of individuals are not generally

considered to represent “personal identifiers,” and Nissan provides no other support for its decision

to redact employee names as a matter of course. Moreover, as noted by Vest, not only does the

cited case not endorse the use of redactions for employee names, but the district court actually

ordered the defendants to remove its redactions from the administrative record “to allow the

plaintiffs a fair opportunity to challenge the defendants’ arguments.” Morrison v. Regions Fin.

Corp., No. 10-2843-A/P, 2012 WL 13168399, at *6 (W.D. Tenn. Mar. 13, 2012). Vest contends

that such information is necessary to determine whether Nissan correctly categorized these other

employees as “similarly situated” (Docket No. 55 at 7), an assertion that is not contested in any of

Nissan’s responsive briefing. Because Nissan has not justified its redaction of the names of the

employees, the Court will require Nissan to remove such redactions from the administrative record.

       D. Discovery

       For multiple reasons, the Court concludes that Vest is entitled to some form of discovery.

First, Nissan’s argument is premised on a misconstruction of the district court’s obligations in

ERISA actions. Nissan suggests that sanctioning limited discovery of the anomalous actions by

which Nissan denied Vest’s claim to benefits would improperly transport the Court into the role

of plan administrator. To the contrary, even in cases where significant discretion is vested in the

plan administrators, the district courts “do not sit in review of the administrator’s decisions only

for the purpose of rubber stamping those decisions.” Moon v. Unum Provident Corp., 405 F.3d

373, 379 (6th Cir. 2005). The opinion Nissan primarily relies on in fact demonstrates the curative

and active role a district court may be required to play in ERISA cases, particularly those involving



                                                     9
disputes over the completeness of the administrative record. See Kalish v. Liberty Mut./Liberty

Life Assur. Co. of Bos., 419 F.3d 501, 511 (6th Cir. 2005) (reversing district court’s finding that

evidence of depression that was not before plan administrator could not be considered part of the

administrative record).

       Second, although not discussed anywhere in its briefing, Nissan has argued that the more

deferential “arbitrary and capricious” standard applies to the Court’s review of Vest’s claim.

(Docket No. 17 at 4-6.)5 This standard applies when the sponsor of the subject benefits plan bears

the risk of paying claims and appoints the body designated to serve as final arbiter of the claims,

thus giving rise to a situation that requires district courts to be “particularly vigilant” and guard

against the potential for abuse caused by “self-interested decision-making.” University Hospitals,

202 F.3d at 847 n.4. As previously discussed, courts have interpreted this admonition to mean that

discovery is especially appropriate in cases involving both a defendant acting in a dual

administrator/payor role and the arbitrary and capricious standard of review. Myers, 581 F. Supp.

2d at 914. Case law cited in Nissan’s own briefing supports this notion:

       Hartford is correct that, where a case is adjudicated under a de novo standard,
       discovery on the issue of conflict of interest is irrelevant. … Hartford cannot ignore,
       however, that it opposes [claimant’s] advocacy for application of the de
       novo standard of review. If it stipulated to the de novo standard, the issue would be
       foreclosed; however, the possibility that Hartford might prevail in establishing the
       arbitrary-and-capricious standard as the applicable standard of review gives rise to
       a legitimate interest, from [claimant’s] perspective, in preparing to challenge
       Hartford’s coverage decision under that standard as the result of bias.




       5
         Nissan actually advocates for an “abuse of discretion” standard of review, which is
synonymous with “arbitrary and capricious” in the ERISA context. See Jaeger v. Matrix
Essentials, Inc., 236 F. Supp. 2d 815, 823 n.3 (N.D. Ohio 2002) (an attempt to distinguish these
two “interchangeabl[e]” standards “would be like split[ting] semantic hairs”) (internal citations
and quotations omitted).


                                                     10
Ruhe v. Hartford Life & Accident Ins. Co., No. 1:20-CV-00145-GNSHBB, 2020 WL 6946576, at

*3 (W.D. Ky. Nov. 25, 2020). Therefore, at a minimum, the Court must take special care to avoid

foreclosing a claimant’s opportunity to uncover self-dealing based solely on slavish adherence to

a policy that generally disfavors discovery in ERISA disputes.

       Third, and most integral to the Court’s ruling, Vest’s discovery efforts are entirely

reasonable in light of Nissan’s failure to follow the terms of the Plan in processing her claim. In

addition to issuing an “advisory position” – a process not contemplated in the Plan – Nissan relied

on the votes of SVPs to uphold this initial determination in lieu of the Plan’s prescribed method of

review for benefit decisions. Nissan opposes discovery of information considered in connection

with the advisory position by emphasizing that the Court’s scope of review is limited to “all

information considered by the plan administrator in evaluating the merits of the claimant’s appeal.”

(Docket No. 61 at 2) (quoting Thacker v. Schneider Elec. USA, Inc., No. CIV.A. 12-235-KSF,

2013 WL 488945, at *3 (E.D. Ky. Feb. 7, 2013)). According to the terms of Nissan’s own Claims

Procedure, however, the SERP Committee is the body designated to review an initial claim denial.

(Docket No. 34 at 15.) Because Nissan failed to issue a final decision pursuant to the process

delineated by its own Plan, and instead relied on a method of review not contemplated by the

Claims Procedure, the possibility remains that the advisory position represents the final decision

of the plan administrator. It is thus far from certain that the limited information provided to Vest

to date constitutes the entire administrative record. The darkness that continues to hover over

Nissan’s denial of Vest’s claim would likely be purged by shedding light on the evidence

considered in connection with the SERP Committee’s determination, which is purportedly

contained in Baron’s advisory position. Limited discovery regarding this information is therefore

appropriate and warranted. See Jones v. Allen, 933 F. Supp. 2d 1020, 1025 (S.D. Ohio 2013)



                                                    11
(noting that when it is unclear what records a plan administrator has considered, the district court

may permit discovery into “whether a complete administrative record has been assembled, whether

any relevant material was not submitted to the Plan Administrator, and what was considered by

the Plan Administrator”) (citations omitted).

       Finally, none of the other cases cited in Nissan’s briefs persuades the Court that discovery

should be prohibited in the instant case. For example, in an unpublished decision that Nissan

erroneously describes as “controlling law” (Docket No. 59 at 10),6 a district court held that the

“bare existence of [] a conflict of interest, standing alone, cannot justify discovery …” Mellian v.

Hartford Life & Acc. Ins. Co., No. 14-10867, 2014 WL 7366104, at *3 (E.D. Mich. Dec. 24, 2014).

Even assuming that this heightened standard requiring more than a mere allegation of procedural

irregularity, due process violation, or bias applies to the instant matter, Nissan’s failure to follow

its own Claims Procedure has already been established, including Nissan’s decision to “inject[]

unwarranted steps into the procedure” by which Vest was denied benefits. (Docket No. 34 at 18.)

Thus, unlike the Mellian claimant’s inability to “identif[y] any irregularity” in the “entirely

routine” process by which the subject defendant selected a medical professional to conduct a file

review, 2014 WL 7366104, at *3, Vest can and has pointed to specific irregularities in the process

yielding a denial of her claim, most notably that Nissan conflated its Claims Procedure with an

entirely unrelated provision in the Plan. (Docket No. 34 at 14-19).



       6
          The court in that very case specifically highlighted the “somewhat obscure” role of
discovery with respect to conflicts of interest and noted that case law regarding this subject
“remains unsettled.” Mellian, 2014 WL 7366104, at 3 (citing Price v. Hartford Life & Accident
Insurance Co., 746 F. Supp. 2d 860, 865 (E.D. Mich. Oct.12, 2010)). See also Cohn v. W. & S.
Fin. Grp. Long Term Incentive & Retention Plan I, No. 1:19-CV-943, 2020 WL 7028469, at *3
(S.D. Ohio Nov. 30, 2020) (“The parties recognize that courts within the Sixth Circuit are divided
on whether discovery outside of the administrative record is permissible upon only an allegation
of bias or a conflict of interest.”).


                                                     12
       The existence of procedural irregularities also negates Nissan’s reliance on the Sixth

Circuit’s decision in Guest-Marcotte v. Life Ins. Co. of N. Am., which noted that an ERISA

claimant is entitled to certain discovery if she “provide[s] sufficient evidence of bias – or of any

procedural irregularity – to justify prehearing discovery,” 730 F. App’x 292, 304 (6th Cir. 2018)

(quoting Likas v. Life Ins. Co. of N. Am., 222 F. App’x 481, 486 (6th Cir. 2007)) (emphasis added),

as well as two unpublished district court decisions referenced in Nissan’s surreply. See Ruhe, 2020

WL 6946576, at *5 (denying motion for leave to conduct discovery based on claimant’s failure to

offer anything other than conclusory allegation of bias); Mitchell v. Unum Life Ins. Co. of Am.,

No. 1:18-CV-94, 2019 WL 7758859, at *4 (E.D. Tenn. Sept. 30, 2019) (denying motion to conduct

discovery based on claimant’s broad contention that defendant “has policies and procedures in

place institutionalizing a biased claims-handling process”). The same applies to Nissan’s reliance

on an unpublished order denying a claimant’s request for discovery based on an alleged conflict

of interest where there was no dual administrator/payor role. See Alekna v. AT&T Serv., 2018 U.S.

Dist. LEXIS 40063 (N.D. Ohio Mar. 12, 2018). Because it is undisputed that an inherent conflict

of interest exists in this case, the Alekna decision has no bearing on the current dispute.

       In sum, the Court finds that additional, albeit limited, probing into Nissan’s handling of

Vest’s claim is warranted. As a result, Nissan’s request for a protective order (Docket No. 59 at

10) is denied.

       E. Scope of Permitted Discovery

       Having determined that discovery is appropriate in the instant matter, the Court must define

the parameters of Vest’s discovery foray. Discovery in ERISA cases “must be tailored to facilitate

the prompt resolution of the dispute.” Kasko v. Aetna Life Ins. Co., 33 F. Supp. 3d 782, 786 (E.D.

Ky. 2014). In cases involving a procedural challenge, discovery is “confined to the procedural



                                                     13
challenge that warrants the discovery, and evidence outside the record may be considered only

insofar as it relates to the procedural challenge.” Canter v. Alkermes Blue Care Elect Preferred

Provider Plan, 328 F.R.D. 485, 495 (S.D. Ohio 2018). As always, the Court must account for the

“importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.” Fed. R. Civ. P. 26(b)(1).

       As discussed above, the Court will require Nissan to supplement its production of the

administrative record by providing an unredacted version of the “similarly situated” employees

identified therein. Nissan shall produce such information within seven (7) days of entry of this

order. Additionally, because the SVPs’ respective votes regarding the noncompete provision is not

part of the Claims Procedure delineated in the Plan, and because the SERP Committee’s initial

denial – as reflected in Baron’s advisory position – appears to be the only determination made as

part of the “administrative appeals process,” the Court will require Nissan to produce any

information “submitted, considered, or generated” in the course of the SERP Committee’s benefit

determination, as required by 29 C.F.R. § 2560.503-1(l) and (m). Nissan shall produce such

information within 21 days of entry of this order.

       The Court is mindful of its obligation to “strictly and carefully circumscribe[]” discovery

to the needs of the case, Myers, 581 F. Supp. 2d at 914, and will therefore reserve its ruling on the

remaining contours of permissible discovery, including Vest’s attempts to probe Nissan’s

compliance with ERISA procedural regulations – in particular its “interpretation of [the] definition

of Competing Company,” (Docket No. 55 at 9) – as well as Nissan’s potential conflict of interest,

until counsel for the parties are heard at an upcoming conference call currently scheduled for



                                                     14
June 22, 2021 at 9:00 a.m. Counsel for Vest should be prepared to describe with specificity the

proposals generally outlined in their brief, including any requests to propound written discovery

or depose any individuals. (Docket No. 55 at 9-11).7 Counsel is directed to keep any such proposals

as narrowly tailored as is practicable. Failure to do so will result in the Court drawing the lines

more finely than Vest might like.

       To summarize:

       (1) Nissan SHALL produce unredacted versions of the information described above within

           seven (7) days of entry of this order;

       (2) Nissan SHALL produce all information “submitted, considered, or generated” in

           connection with the advisory position within 21 days of entry of this order; and

       (3) The Court RESERVES its ruling on the remaining discovery proposals until further

           discussion with counsel for the parties has occurred at the upcoming conference call on

           June 22, 2021.

       (4) The Court DENIES Nissan’s request for entry of a protective order at this juncture.

           (Docket No. 59 at 10.)

       It is SO ORDERED.


                                                     __________________________
                                                     BARBARA D. HOLMES
                                                     United States Magistrate Judge




       7
         For example, Vest seeks to depose Baron regarding her personal knowledge of Nissan’s
handling of the claim. (Docket No. 55 at 11 n.7.) Counsel should therefore be prepared to describe
the specific lines of inquiry they intend to pose to Baron.
                                                    15
